     Case 2:20-cv-00578-APG-DJA Document 68 Filed 03/25/21 Page 1 of 2




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                   ***
 6    JERMAINE HAMPTON,                                    Case No. 2:20-cv-00578-APG-DJA
 7                             Plaintiff,
                                                           ORDER
 8          v.
 9    STATE OF NEVADA, ET AL.,
10                             Defendants.
11

12          This matter is before the Court on Defendants’ Motion to Extend Time for Discovery

13   (ECF No. 60), filed on February 26, 2021. Plaintiff filed a Response (ECF No. 62) on March 11,

14   2021. Defendants seek to extend the outstanding discovery deadlines by 60 days. This is their

15   third request for an extension. They claim there is good cause because written discovery remains

16   to be completed, third party witnesses are taking longer to locate, and Plaintiff’s deposition has

17   yet to be scheduled. Plaintiff agrees that there is good cause to extend discovery. He indicates

18   that he mailed his supplemental discovery responses to the wrong address and Plaintiff intends to

19   seek supplemental responses from Defendants. The Court finds good cause to grant the extension

20   of the discovery for 60 days to permit Plaintiff and Defendants to continue their efforts to obtain

21   the requested discovery. They are diligently pursuing discovery and need additional time of only

22   60 days. As such, Defendants’ request will be granted and discovery extended as set forth below.

23          This matter is also before the Court on Plaintiff’s Motion to Request Copy of Order ECF

24   No. 47 (ECF No. 61), filed on March 11, 2021. This is the second time that Plaintiff has

25   requested a copy of ECF No. 47. The Court will deny Plaintiff’s request as he clearly has a copy

26   of ECF No. 47 given that he attached it to his Motion as page 2. The Notice clearly states the

27   Minute Order and that no document is attached, which confirms that Plaintiff has received the

28   entirety of ECF No. 47.
     Case 2:20-cv-00578-APG-DJA Document 68 Filed 03/25/21 Page 2 of 2




 1           IT IS THEREFORE ORDERED that Defendants’ Motion to Extend Time for Discovery

 2   (ECF No. 60) is granted. The following deadlines shall govern discovery: Discovery cutoff is set

 3   for May 25, 2021; Dispositive motions is set for June 24, 2021; and Proposed joint pretrial order

 4   is set for July 26, 2021.

 5           IT IS FURTHER ORDERED that Plaintiff’s Motion to Request Copy of Order ECF No.

 6   47 (ECF No. 61) is denied.

 7           DATED: March 25, 2021.

 8
                                                         DANIEL J. ALBREGTS
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                Page 2 of 2
